THEA~ORNEY                      GENERAL

                       OFTEXA~

                       AUEIT~N~   11. TEXASI



                    September 27, 1957

Honorable Robert S. Calvert,
Comptroller of Public Accounts,
Capitol Station,
Austin, Texas                         Opinion No. Wbi-264
                                     Ret       Can funds appropriated for
                                               contingent expenses of the
                                               Legislature be expended
                                               for janitorial salaries
                                               and supplies, and other
                                               expenses necessary to con-
                                               trol and maintain the Leg-
                                               islative halls, chambers
                                               and committee rooms of the
                                               State Capitol Building
                                               during the recess of the
                                               Legislature, and related
Dear Mr. Calvert:                              questions.
          Your request of September 10, 1957 for an opinion
from this office is as follows:
               "1. Can funds appropriated for contingent
         expenses of the Legislature be expended for
         janitorial salaries and supplies, and other
         expenses necessary to control and maintain the
         Legislative halls, chambers and committee rooms
         of the State Capitol Building during the recess
         of the Legislature?
               "2. During the interim between Legislative
         Sessions, can funds appropriated for contingent
         expenses of the Legislature be expended to pre-
         pare the Legislative halls, chambers and committee
         rooms of the State Capitol Building for the ‘use
         of the Legislature?
               "3. Does Article 667, Vernon's Civil Statutes,
         preclude the Legislature from expending funds from
         the Legislative Contingent Expense Fund during the
         interim between Legislative sessions for janitorial
         salaries and supplies and other expenses necessary
         to control and maintain the Legislative halls,
         chambers and committee rooms of the State Capitol
         Building?
                                                       .   .
                                                                  -   -




Honorable Robert S. Calvert, page 2 (W-264).


               “4.  Does Article 667, Vernon's Civil Statutes,
          preclude the Legislature from expending funds from
          the Legislative Contingent Expense Fund during the
          interim between Legislative sessions   to prepare the
          Legislative halls, chambers 'and' committee rooms of
          the State Capitol Building for the use of the Legis-
          lature?"
          The Contingent Expense Fund is provided,for in Senate
Bill 1, Acts 55th Legislature, Regular Session, Chapter 1, page
1; the pertinent sections in regard to your inquiry read as
follows:
                "Section 1. There is hereby appropriated
          out of any funds in the State Treasury not other-
          wise appropriated, the sum of Two Million, Three
          Hundred Thousand ($2,300,000.) Dollars or so
          much thereof as may be necessary, to pay the
          contingent expenses and to pay the mlleage and per
          diem of members and the per diem of officers and
          employees of the Regular Session of the 55th
          Legislature, and to pay any unpaid accounts of
          the 54th Legislature, and to pay any unpaid
          accounts or additional expenses of the Lieutenant
          Governor while acting as Governor; and to pay
          the expenses of moving out of space needed by
          the 55th Legislature in the State Capitol Build-
          ing any State departments or agencies now occupy-
          ing same, and of any rentalsfor temporary offices
          of equipment and utilities therefor, which may
          be needed by such removed State department or
          agencies.
                 "Sec. 2. The certificate oftthe Chief Clerk
          of the House of Representatives approved by the
          Speaker thereof, or the certificate of the Secre-
          tary of the Senate approved byethe,Presldent of
          the Senate, shall be sufficient evidence to the
          Comptroller upon which to audit the claims for
          mileage and per diem of members,,and the salaries
          and per diem of officers and employees of the 55th
          Legislature, and the unpaid ac~countsor additional
          expenses of the Lieutenant Governor while acting
          as Governor; and the Comptrqller shall issue the
          necessary   warrants forsame upon the Treasury of
          the State of Texas.
Honorable Robert S. Calvert, Pag,e3 (W264).


               "Sec. 3. The Certiflcate'of the Chairman of
          the Committee on Contingent Expenses of the House
          of Representatives, approved~by the Speaker of the
          House, or the certificate of the Chairman of the
          Committee on Contingent Expenses of the Senate,
          approved by the President of the Senate, as the
          case may be, shall be sufficient authority to the
          Comptroller to issue warrants upon the State of
          Texas for the payment of accounts for contingent
          exoenses of either House, and for the payments
          or reimbursements of expenses necessitated by
          relocating State departments or agencies from
          space in the Capitol Building needed by the 55th
          Legislature."
          The Legislature has regularly enacted a law making an
appropriation for its contingent expenses; indeed, the 54th
Legislature enacted two laws appropriating money for Its Con-
tingent Expenses which are identical laws, for our purposes
here, as the present Senate Bill No. 1. Under the laws so en-
acted by the 54th Legislature, Acts 54th Legislature, 1955,
S.B. No. 1, ch. 1, p. 1, and House Bill 967, Chapter 405, page
1096, the salaries of officers and employees who were retained
during the interim between the 54th and 55th Legislatures were
paid out of the Contingent Expense Fund.
          Subsequent to S.B. No. 1, Acts 55th Legislature, Regu-
lar Session, Ch. 1, p. 1, each House of the Legislature enacted
a Resolution clarifying,same and stating several payments that
are to be made out of the Contingent Expense Fund. These Reso-
lutions, and parts thereof, are as follows:
          Senate Resolution 596, Senate Journal, May 23, 1957,
page 1624:
               "The Chairman of the Senate Committee on
          Contingent Expenses is h~ereby-
                                        authorized and
          directed to cause the Senate Chamber to be
          placed in order and . . . He shall also examine
          records and accounts . . . , and he shall be
          entitled to receive h1s actual and necessary
          expenses incurred while in the performance of
          such duties during the interim.
               n
                   .   .   .

               0
                           ,.a11 salaries hereinauthorized to
          be in&red          and paid for shall be paid out of
                                                     -      .
                                                                -   .




Honorable Robert S. Calvert, Page 4 (W-264).


         the per diem and contingent expense fund of
         the Fifty-fifth Legislature, . . . All war-
         rants for the payment of materials, supplies
         and expenses of the Senate shall be paid upon
         warrants signed by the Lieutenant Governor and
         Chairman of the Senate Committee on Contingent
         Expenses; . . .
              11
               . . . the Lieutenant Governor and the
         Chairman of the Senate Committee on Contingent
         Expense shall have authority to employ such
         additional personnel as may from time to time
         be required and to purchase such supplies and
         to make all such repairs and improvements as
         are necessary between the adjournment of this
         session and the convening of the next session
         of the Legislature; . . .I'
         House Simple Resolution 479, House Journal, May 17,
1957, page 3144:
               f,
                . . . the House Rules Committee of the
         House be hereby authorized to assign these
         officers and employees . . . to restore the
         furnishings and equipment of'the House to
         good condition; . . ,
              91
               . . . the Rules Committee of the House
         is hereby autho.rizedand empowered ~0 name
         such interim employees as in their judgment
         they deem necessary to carry on any interim
         business of the House which may arise, . . .
         and to keep in a clean and orderly condition
         the Hall of .theHouse of Representatives, the
         Committee Rooms on the first, second and third
         floors, and the Speaker's Office and Apartment,
         . . .
              II
               . . . each officer or employee retained
         under authority of this resolution shall receive
         the salary . . . , to be paid out of any sum
         appropriated for the Contingent Expenses Fund of
         the Regular Session of the Fifty-fifth Legis-
         lature, the amount to be paid by vouchers or
         warrants to be signed by the Speaker of the
         House and the Chairman or Vice-Chairman of the
         Committee on Contingent Expenses; . . .'
Honorable Robert S. Calvert, page 5 (W-264).


          The courts have long recognized the right of the
Legislature to express its will by resolutions.
;,                                                      1
S.W. 24 (Civ. App. 1913, error ref.),the court stated:
               (1
                . . . While there is a marked distinction
          between a law and a resolution, y et our Consti-
          tution clearly recognizes the right of the Legis-
          lature to express itswill by resolutions, and
          in the passage thereof the same,rules,,provisions,
          and limitations shall apply thereto, except as to
          the caption and enacting clause.
              "The chief distinction between~a resolution
         and a law seems to be that the former is used
         whenever the legislative body passing it wishes
         to merely express an opinion as to some given
         matter or thing, and is only to have a temporary
         effect onsuch particular thing; while by the
         latter it is intended to permanently direct and
         control matters atplying to persons or things
         in general. . . .
          When the Legislature directs by resolution that some
particular thing be accomplished, thoseso affected by the reso-
lution are bound to honor same as if the resolution were in
fact a statute.
          It is our opinion that S.R. 596 and H.S.R. 479, supra,
in the plain and unambiguous language contained therein, evi-
dence the clear intent of the 55th Legislature that janitorial
salaries and supplies, and other expenses necessary to control
and maintain legislative halls, chambers and committee rooms
of tne State Capitol building during the recess of the Legis-
lature, and the monies which must necessarily be expended in
order to prepare said quarters for the use of the Legislature
are to be paid out of the Contingent Expense Fund created by
S.B. No. 1, supra.
          The Supreme Court, in Terre11 v. King, 118 Tex. 237,
14 S.W. 2d ‘786,792 (1929), said:
              "It is manifest that certain expenditures
         must be made by the state,,in the way of legis-
         lative expenses, or the grant of legislative
         power could never be effectually exercised. No
         one would question legislative disbursements ?%r
         comfortable assembly halls and committee rooms, . . .'
         (Emphasis added)
Honorable Robert S. Calvert, Page 6 (WW264).


          This department, in Attorney General's Opinion
O-3778 (19&l), stated:
              I,     Legislative expense is that Incident
         to the'wA&ngs    of the Legislature as an actual
         law-making body, as a whole, as the Legislature
         itself; when in session; through a special com-
         mittee delegated by the Legislature while in
         session to work on a legislative matter while
         in session; through personnel employed to close
         matters wafter adjournment; or through employees
         maintained between sessions for the care of the
         legislative halls; or for maintenance of a cen-
         tral office or clearing house for legislative
         matters between sessions. These expenses are
         for the mutual benefit of all members - for the
         Legislature itself." (Emphasis added)
          In Opinion O-3778 (1941) it was held that "legis-
lative" expenses, as distinguished therein from "personal"
expenses, were legitimate expenses and payable out of the
Contingent Expense Fund. This office has, upon several occa-
sions, held that "legislative" expenses are properly payable
out of the Contingent Expense Fund. Attorney General's Opinions
No. MS-43 (19531,WW-131 (19571,~~-148 (1957) and W-177      (1957).
          Accordingly, you are advised that funds appropriated
for contingent expenses of the Legislature can be expended for
janitorial salaries and supplies, and other expenses necessary
to control and maintainlegislative halls, chambers and com-
mittee rooms of the State Capitol building during the recess of
the Legislature.
          You are advised that during the interim between legis-
lative sessions, funds appropriated for contingent expenses of
the Legislature can be expended to prepare the legislative halls,
chambers and committee rooms of the State Capitol building for
the use of the Legislature.
          In answer to question No. 3, it is our opinion that
Article 667, Vernon's Civil Statutes, does not preclude the
Legislature from expending funds from the Legislative Contin-
gent Expense Fund during the interim between legislative ses-
sions for janitorial salaries and supplies and other expenses
necessary to control and maintain the legislative halls,
chambers and committee rooms of the State Capitol building.
Honorable Robert S. Calvert, Page 7 (WW-264).


          You are advised that Article 667, Vernon's Civil
Statutes, does not preclude the Legislature from expending
funds from the legislative Contingent Expense Fund during
the interim between legislative sessions to prepare the
legislative halls, chambers and committee rooms of the State
Capitol building for the use of the Legislature.
                            SUMMARY

                  Funds appropriated for contingent
             expenses of the 'Legislaturecan be ex-
             pended f~orjanitorial salaries and supplies,
             and other expenses necessary to control and
             maintain legislative halls, chambers and
             committee rooms of the State Capitol Building,
             to prepare the legislative halls, chambers
             and committee rooms of the State Capitol
             Building for the use of the Legislature,
             during the interim between legislative
             sessions; Arti.cle667,v.c.s.,does not
            .preclude the Legislature from expending
             funds from the Contingent Expense Fund
             for such purposes.
                                   Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas



                                      Assistant
MRT:zt:pf
APPROVED:
OPINION COMMITTEE
By: Geo. P. Blackburn, Chairman
Ralph R. Rash
Wm. R. Hemphill
Lonny F. Zwiener
REVIEWED FOR THE ATTORNEY GENERAL
By: James N. Ludlum